Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-5-2007

USA v. Carson
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4847




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Carson" (2007). 2007 Decisions. Paper 264.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/264


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT

                     ___________

                     No. 06-4847
                     ___________

           UNITED STATES OF AMERICA

                          vs.

                KENNETH A. CARSON

                          Appellant.
                     ___________

     On Appeal from the United States District Court
          for the Western District of Pennsylvania
              (D.C. Criminal No. 05-cr-00051)
    District Judge: The Honorable Sean J. McLaughlin
                       ___________

       Submitted Under Third Circuit LAR 34.1(a)
                  November 2, 2007


BEFORE: RENDELL, WEIS, and NYGAARD, Circuit Judges.

               (Filed November 5, 2007)

                     ___________

              OPINION OF THE COURT
                   ___________
NYGAARD, Circuit Judge.

       Because our opinion is wholly without precedential value, and because the parties

and the District Court are familiar with its operative facts, we offer only an abbreviated

recitation of the facts and of our analysis so as to explain why we will affirm the District

Court’s sentence.

       Carson pleaded guilty to conspiracy to possess with intent to distribute, and

distribution of five grams of cocaine base (crack cocaine), a violation of 21 U.S.C. §

841(a)(1) and 841(b)(1)(B)(iii). He was sentenced to seventy-five months imprisonment,

followed by a four-year term of supervised release. On appeal, Carson contends that the

District Court erred at sentencing by refusing to consider the Sentencing Commission's

findings regarding the 100:1 disparity in the Guidelines sentencing ranges for crack

cocaine and powder cocaine during its analysis of the relevant sentencing factors pursuant

to 18 U.S.C. § 3553(a).

       We review the District Court's sentence for reasonableness. The record here

reflects that the District Court arrived at its decision after it gave “meaningful

consideration” to the relevant § 3553(a) factors. At the sentencing hearing, the District

Court made the following findings: (1) Carson “had a long history of assaultive behavior

and drug-related criminal activity, largely the possession of drugs,” (2) the crime was

“serious ,” and (3) Carson was an “integral cog in this crime.” The District Court also

took into account Carson's “significant” and “extensive” criminal history. In the end,

                                               2
after recognizing that Carson was subject to a mandatory minimum sentence of five years

and a maximum of forty, the District Court found that a sentence of seventy-five months

(6.25 years) to be a reasonable sentence, having taken into account the guideline

provisions, the guideline range in this case and the other § 3553(a) factors. We see no

basis for disturbing this sentence.

       The District Court's sentencing methodology comports with requirements of

United States v. Booker, 543 U.S. 220 (2005). The District Court understood its authority

to impose a non-guidelines sentence, but chose not to do so. A district court is “under no

obligation to impose a sentence below the applicable Guidelines range solely on the basis

of the crack/powder cocaine differential.” United States v. Gunter, 462 F.3d 237, 249 (3d

Cir.2006). Here, the District Court specifically considered the crack/powder cocaine ratio,

but found — given its analysis of the relevant § 3553(a) factors — that “I have considered

the defendant’s argument through counsel that I should take into account the differential

with respect to crack cocaine and powder cocaine. I have done that and I have concluded

that whether the differential is considered individually or collectively and thrown into the

mix with all of the other factors that I have previously described, I see no basis on this

record to fashion a sentence below the advisory guideline range.”

       Accordingly, we will affirm.




                                              3